Citation Nr: 0735319	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Alzheimer's 
disease, also claimed as secondary to PTSD.

3.  Whether the severance of nonservice-connected pension, 
effective July 1, 2002, was proper.

4.  Whether the severance of special monthly pension based on 
the need for aid and attendance, effective July 1, 2002, was 
proper.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1960 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

During the pendency of this appeal, the veteran submitted 
several statements indicating his service-connected 
conditions as well as his PTSD and Alzheimer's disease render 
him totally disabled and unable to work.  The issue of 
whether the veteran is entitled to total disability based on 
individual unemployability (TDIU) has never been considered 
by the RO and is REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for 
Alzheimer's disease and the propriety of the severance of 
nonservice-connected pension and special monthly pension 
based on the need for aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

The veteran's claimed PTSD was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in June 2002 and September 2002.  The June 
2002 letter advised the veteran of the information necessary 
to substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The September 2002 
letter asked the veteran to identify and specify all 
information necessary to verify any alleged in-service 
stressor responsible for his current psychiatric 
condition(s).  The letters also told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The Board notes that a medical record indicates 
the veteran has been receiving Social Security Administration 
(SSA) benefits since 1990.  Although aware of the veteran's 
SSA benefits, the RO did not obtain the full medical records 
from the SSA.  The duty to obtain records only applies to 
records that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  

From the medical records, it is clear the veteran's benefits 
are unrelated to his claimed PTSD as the record shows that he 
does not have PTSD, currently.  Moreover, what is "of 
consequence" in this case is whether the veteran currently 
has PTSD related to his military service, and there is no 
indication that SSA records would include any such 
information that would relate his alleged PTSD to the 
veteran's active service.  Based on the current diagnoses in 
the record, the SSA records would not indicate any medical 
evidence regarding PTSD.  Remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion are triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD generally requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the applicable version of the regulation, service connection 
for PTSD requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  In addition, in 1996 
VA adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 4.126 
(2004).  See 61 Fed. Reg. 52,695-52,702 (1996).

The veteran contends that he currently has PTSD as a result 
of his duties providing supplies by helicopters to troops in 
Vietnam under enemy fire during his tour in Vietnam from 
January 1969 to January 1970.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes that the veteran's claimed 
stressors could not be verified.  Although it is clear from 
his military records that he was stationed in Vietnam from 
January 1969 to January 1970, there is no confirmation of 
what his duties were or whether he ever encountered hostile 
attacks.  His DD-214, moreover, indicates the veteran was a 
highly decorated senior supply sergeant, serving for 28 
years, but the veteran did not receive a medal or award that 
presumptively indicates combat exposure.  The veteran was 
unable to supply more detailed accounts of the alleged 
stressors.  His service medical records, moreover, are silent 
as to any psychiatric treatment, complaints or diagnoses.  

After service, the veteran submitted medical records 
indicating current treatment for Dementia, Alzheimer's 
disease and depression.  The veteran was hospitalized from 
February 2002 to March 2002 prior to being admitted into a 
nursing home, which is where he currently resides.  The 
hospitalization report diagnosed the veteran with, "Dementia 
probably due to Alzheimer disease with depression, history of 
delusion and agitation." 

The hospitalization record did not diagnose the veteran with 
PTSD, but reported a history that the veteran has had PTSD 
symptoms since the early 70s after being remotely exposed to 
Vietnam combat.  The record indicated under the veteran's 
military history that he served in the military for nearly 30 
years, was a high ranked sergeant and labeled a 
"perfectionist."  

Despite the historical reference in the hospitalization 
record, no actual records from the 1970s onward confirm PTSD 
symptomatology or treatment thereof.  The crucial inquiry 
here is whether the veteran has PTSD medically linked to an 
in-service verified stressor.  The Board concludes he does 
not.  Even if the Board were to give the veteran the benefit 
of the doubt and accept as true his recollections of in-
service events, service connection first and foremost 
requires a medical diagnosis of a current condition.  There 
simply is no such diagnosis.  

To the extent that the veteran (or his wife on his behalf) is 
himself asserting that he, in fact, does have a current 
disability as a result of in-service events, laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnoses and 
etiology of medical conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his (and her) 
statements, without more, do not constitute competent 
favorable evidence.  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999). 

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
"benefit-of-the-doubt" rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  There simply is no evidence of a current diagnosis 
of PTSD related to any verified in-service stressor and, 
therefore, service connection is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that his Alzheimer's disease is a result 
of his military service.

The veteran was hospitalized from February 2002 to March 2002 
and diagnosed with "Dementia probably due to Alzheimer 
disease with depression, history of delusion and agitation."  
Within the hospitalization report, the examiner indicated the 
veteran has been on social security benefits since 1990.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran may be 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request a copy of the veteran's SSA decision(s), if 
any, and the medical records relied upon. 

Since it is necessary to remand this claim for other reasons, 
the RO should give the veteran additional opportunity to 
identify medical treatment for his Alzheimer's disease since 
separation from the military in 1988.  The RO should obtain 
any recent VA outpatient treatment records prior to February 
2002 and from October 2002 to the present.

Finally, the veteran should be afforded a VA examination to 
ascertain the nature and etiology of his Alzheimer's disease.

Pension and Aid and Assistance

A January 2003 rating decision, in pertinent part, granted 
the veteran nonservice-connected permanent and total pension 
benefits and granted the veteran special monthly pension 
based on the need for aid and attendance, effective June 18, 
2002.

A June 2003 letter informed the veteran that his pension 
benefits, to include aid and attendance, was being denied, 
effective July 1, 2002, because his income exceeded the limit 
set by law for disability pension at the aid and attendance 
rate.  

The veteran submitted an August 2003 statement providing his 
notice of disagreement (NOD) with the June 2003 letter 
discontinuing his non-service connected disability pension 
with special monthly benefits with aid and attendance. The 
veteran requested a "de novo review" by a decision review 
officer. 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any and 
all medical treatment received for his 
Alzheimer's disease from January 1988 to 
the present and provide release forms 
authorizing the VA to obtain the records.  
To the extent not obtained, the RO should 
then make efforts to obtain the records 
specifying that actual treatment records 
be provided and not merely a summary of 
treatment received.  All efforts to obtain 
these records should be fully documented 
and repeat requests should be made if 
necessary.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA benefits.  Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  Obtain the veteran's medical records, 
if any, for treatment from the VA Medical 
Center in Gainesville, Florida from 
January 1988 to February 2002 and from 
October 2002 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his Alzheimer's 
disease.  The claims folder must be 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's Alzheimer's disease had its 
onset during the veteran's period of 
military service (1960-1988).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for Alzheimer's disease.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

6.  Provide the veteran and his 
representative a statement of the case as 
to the issues of whether severance of his 
nonservice-connected pension and special 
monthly pension benefits based on the need 
for aid and attendance, effective July 1, 
2002, was proper.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


